IN THE
TENTH COURT OF
APPEALS










 

No. 10-03-00218-CV
 
Marvin Wade,
                                                                      Appellant
 v.
 
Stephen L. Girsh, 
Allene Hurst and Frank Wade,
                                                                      Appellees
 
 
 

From the 66th District Court
Hill County, Texas
Trial Court # 36758
 

MEMORANDUM 
Opinion

 




        This appeal concerns a suit to set aside a
sheriff’s sale of Appellant’s property. 
The trial court rendered summary judgment for Appellees.  We will affirm.
      Appellant
apparently contends that the trial court’s rendition of summary judgment
deprived him of the right to a jury trial. 
Yet the only action of the trial court of which Appellant apparently
complains is the denial of a motion for continuance.  No motion for continuance appears in the clerk’s
record of this case, although Appellant attaches to his brief a copy of a
motion filed in another case.  See Sabine Offshore Serv., Inc. v. City of
Port Arthur, 595 S.W.2d 840, 841 (Tex. 1979); Allen
v. Williams, 380 S.W.2d 718,
719 (Tex. Civ. App.—Waco 1964, no writ). 
The granting of a summary judgment does not improperly deprive a party
of the right to a jury trial.  Springer v. Am. Zurich Ins. Co., 115
S.W.3d 582, 587 (Tex. App.—Waco 2003, pet. denied); see City of Houston v. Clear
Creek Basin Auth., 589 S.W.2d 671, 678
n.5 (Tex. 1979).  We overrule Appellant’s
issue.  We affirm the judgment.
TOM
GRAY
Chief Justice
Before Chief Justice Gray,
      Justice
Vance, and
      Justice Reyna
Opinion
delivered and filed September 29, 2004
Affirmed
[CV06]